Citation Nr: 1206170	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-04 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

Although the Muskogee RO determined in the October 2011 Supplemental Statement of the Case that new and material evidence had been submitted to reopen the claim of entitlement to service connection for schizophrenia, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board observes that the characterization of the Veteran's claim of entitlement to service connection for a psychiatric disability has changed during the pendency of this appeal.  Initially, service connection was denied for schizophrenia in a September 2009 rating decision.  However, as discussed in more detail below, the medical evidence of record indicates that the Veteran's mental health disorder has been classified in various ways, including psychosis, major depressive disorder with psychotic features, and paranoid schizophrenia.  Thus, the Board is expanding his claim to encompass all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).





FINDINGS OF FACT

1.  The claim of entitlement to service connection for schizophrenia was denied in an unappealed, August 1991 administrative decision.

2.  The evidence received since the August 1991 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim to reopen.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Principles

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

During service, the Veteran was diagnosed with emotionally unstable personality disorder, after a suicide attempt in October 1970.  Post-service, the Veteran was provided with a VA examination, where he was diagnosed with schizoid personality manifested by poor environmental adjustment with bland affect.  Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).

In July 1971, the RO denied a claim of entitlement to service connection for psychosis or schizophrenia, as the Veteran's diagnosis was not a disability within the law.  The RO, again, denied reopening a claim of entitlement to service connection for schizophrenia in an administrative decision dated in August 1991.  The Veteran was notified of the denial by a letter dated the same month but did not appeal.  In addition, no pertinent evidence was submitted during the appeal period.  The August 1991 administrative decision is accordingly final.  

The basis for the denial of the claim of entitlement to service connection for schizophrenia in August 1991 was that there was no current diagnosis of schizophrenia.

Evidence received since the March 1991 decision includes VA treatment records diagnosing several psychiatric disabilities, including psychosis, major depressive disorder with psychotic features, and paranoid schizophrenia by history.

As the prior denial was based in part on the absence of evidence establishing the presence of an acquired psychiatric disorder, the new evidence showing that the Veteran has been diagnosed with acquired psychiatric disorders is new and material.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim for service connection for a psychiatric disability is granted. 



REMAND

With respect to the reopened claim for service connection for a psychiatric disability, the Board notes that service treatment records show that the Veteran was diagnosed with emotionally unstable personality disorder during service, after a suicide attempt in October 1970.  Post-service, the Veteran was provided with a VA examination in July 1971, where he was diagnosed with schizoid personality manifested by poor environmental adjustment with bland affect.

VA treatment records reflect that the Veteran has been diagnosed with several psychiatric disorders, including psychosis, major depressive disorder with psychotic features, and paranoid schizophrenia by history.  The Veteran argues that he was misdiagnosed with a personality disorder in service, and his in-service symptoms actually represented the onset of his current psychiatric disabilities, specifically schizophrenia.  The Board notes, however, that while there is some evidence suggesting that the Veteran has a diagnosis of paranoid schizophrenia, the evidence does not satisfactorily establish the presence of this claimed disability during the pendency of this claim.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the Veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As such, the Board finds that an examination is required to determine the nature of the Veteran's current psychiatric disorders, as well as the etiology of such disorders.

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain updated treatment records from the VA Tulsa Behavioral Medicine Center and any other outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of each acquired psychiatric disorder present during the period of this claim.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should clearly identify all psychiatric disorders present at any time during the pendency of this claim.  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to the following:

(a) whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise medically related to in-service psychiatric problems noted in service; and

(b) whether there is a 50 percent or better probability that the disability was manifested in the one-year period following his discharge from service in February 1971.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


